Case 2:16-cv-12884-PDB-MKM ECF No. 44 filed 12/07/18      PageID.2589      Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 CHAREE STANLEY,

            Plaintiff,                            Case No. 16-cv-12884

                                                  Paul D. Borman
 v.                                               United States District Judge

 EXPRESSJET AIRLINES, INC.,

           Defendant.
 ____________________________/

                                  JUDGMENT

      For the reasons stated in an Opinion and Order issued this day, it is ORDERED

 AND ADJUDGED that Defendant’s Motion for Summary Judgment is GRANTED

 and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.




                                            s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge

 Dated: December 7, 2018
